DETAILED ACTION

Claim Status
Claims 1-26 is/are pending.
Claims 1-21 is/are rejected.
Claims 22-26 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21) in the reply filed on 05/18/2022 is acknowledged.

Claims 22-26 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 12, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 6 is vague and indefinite because the phrase “is one or a single ply or laminated aluminum foil” is unclear and confusing.  Do Applicant mean “is one of a single ply…”?
 	Claim 7 is vague and indefinite because the term “solvent” in the list of adhesives because it is unclear whether the listed adhesive is “solvent” per se or whether the listed adhesive is supposed to be solvent-based.
 	Claim 12 is vague and indefinite because the phrase “has the different thickness” is unclear and confusing.
 	Claim 18 is vague and indefinite because, the phrase "preferred" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
SHIH (US 2005/0263234),
in view of UNVERICHT ET AL (US 2016/0152015),
	and in view of YONEMURA ET AL (US 4,215,168),
	and in view of DEWILDT ET AL (US 2009/0113831), 
 	and in view of LUBKER, II ET AL (US 2007/0234667).
 	SHIH ‘234 disclose a reinforced paper product comprising two or more paper layers (12a, 13a, 13b, 13c, 14a) bonded together by intervening adhesive layers (e.g., polyvinyl alcohol, etc.), wherein one or both outer surfaces of 12a and/or 14a can be covered with other materials. The reinforced paper product is useful as a component for various applications (e.g., building materials, thermal insulation, etc.). (entire document, e.g., Figure 2-3, etc.; paragraph 0018-0021, 0023-0025, 0027, etc.) However, the reference does not specifically mention the recited first layer.
	UNVERICHT ET AL ‘015 discloses that it is well known in the art to apply a covering layer to structural panels or surfaces (e.g., for floor, ceilings, walls, etc. for houses, caravans, etc.), wherein the cover layer comprises a film (e.g., plastic films such as polyethylene terephthalate (PET), polyolefin, etc.; metal film, etc.) and optionally a decorative layer, wherein the covering layer is coupled to the structural panel or surface using adhesive (e.g., but not limited to, hot melt adhesive such as polyolefin-based adhesive, etc.). (paragraph 0001-0002, 0021, 0027, 0030-0031, 0033, 0039-0040, 0092, etc.) 
	YONEMURA ET AL ‘168 discloses that it is well known in the art to utilize: (i) plastic films (e.g., polyethylene terephthalate, polypropylene, etc.) with a typical thickness of 2 microns to 3 mm; and (ii) optionally fabrics (e.g., non-woven fabrics formed from synthetic fibers, etc.); as layers in cover sheets used as an interior finishing or decorating material which can be applied (e.g., via adhesive) to surfaces (e.g., floors, walls, ceilings, partitions, etc.) in order to provide an attractive decorative appearance and/or heat insulation and/or electromagnetic shielding. (line 5, col. 1 to line 14, col. 2; line 48, col. 2 to line 15, col. 3; etc.)
 	DEWILDT ET AL ‘831 discloses that it is well known in the art to apply facer materials (e.g., plastic films such as polyethylene terephthalate, polypropylene, etc.; aluminum foil; etc.) to multilayer paper or paperboard sheets comprising one or more layers of paper or paperboard bonded together using adhesive in order to provide said sheets with useful insulating and/or barrier properties. (paragraph 0008, 0029-0032, 0035, etc.)
	LUBKER, II ET AL ‘667 discloses that the term “chipboard” is known in the art to refer to paperboard made from recycled paper stock.  (paragraph 0024-0025, etc.)
 	Regarding claims 1, 4-5, 7, 13-16 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adhesively bond known cover layer or facer materials as suggested by UNVERICHT ET AL ‘015 and YONEMURA ET AL ‘168 and DEWILDT ET AL ‘831 to the surface of the reinforced paper product of SHIH ‘234 in order to provide the reinforced paper product of SHIH ‘234 with additional functionality (e.g., attractive aesthetic appearance; decorative effects; thermal insulative properties; electromagnetic shielding; improved durability; barrier properties; etc.).
 	Regarding claims 2-3, 13-17, one of ordinary skill in the art would have utilized known paper materials such as recycled paperboard (i.e., chipboard, as evidenced by LUBKER, II ET AL ‘667) as the paper layers (12a, 13a, 13b, 13c, 14a) in the reinforced paper product of SHIH ‘234 in order to reduce usage of virgin paper products.
	Regarding claims 2-3, 13-17, one of ordinary skill in the art would have used uncoated recycled paper materials as the paper layers (12a, 13a, 13b, 13c, 14a) in the reinforced paper product of SHIH ‘234 in order to reduce the types of materials present and thereby simplify repulping and recycling of the reinforced paper product after usage.  Additionally and/or alternatively, one of ordinary skill in the art would have used uncoated paper materials as the paper layers (12a, 13a, 13b, 13c, 14a) in the reinforced paper product of SHIH ‘234 in order to allow better penetration of the adhesive into the paper layers.
	Regarding claim 6, one of ordinary skill in the art would have incorporated an aluminum foil layer as part of the cover layer or facer material applied to the surface of the reinforced paper product of SHIH ‘234 in order to provide the reinforced paper product of SHIH ‘234 with additional functionality (e.g., specific visual and/or decorative effects; thermal insulative properties; electromagnetic shielding; barrier properties; etc.).
	Regarding claim 10, one of ordinary skill in the art would have incorporated a polypropylene non-woven layer as part of the cover layer or facer material applied to the surface of the reinforced paper product of SHIH ‘234 in order to provide the reinforced paper product of SHIH ‘234 with additional functionality (e.g., specific visual and/or decorative effects; improved strength, tear resistance, and/or impact resistance; etc.).
 	Regarding claims 11-12, one of ordinary skill in the art would have selected the thicknesses of the individual paper layers (12a, 13a, 13b, 13c, 14a) in the reinforced paper product of SHIH ‘234 to be the same or different in order to obtain specific mechanical and/or flexural characteristics deemed desirable or optimal for specific applications (e.g., uniform paper thicknesses for better flatness; varying or graduated paper thicknesses that allow for curvature, etc.)
 	Regarding claim 17, one of ordinary skill in the art would have incorporated additional paper layers into the reinforced paper product of SHIH ‘234 in order to obtain the desired thickness and/or stiffness and/or strength for specific applications.
 	Regarding claim 18, one of ordinary skill would have selected the overall thickness of the covered reinforced paper product of SHIH ‘234 in order to obtain the performance properties (e.g., flexibility, stiffness, durability, tensile strength, impact resistance, etc.) required for specific applications -- e.g., thinner paper product layers with greater flexibility which can conform more readily to curved surfaces, etc.; thicker paper product layers with better flatness and/or stiffness for flat surfaces and/or better durability and/or better structural strength; etc.).
	Regarding claim 19, one of ordinary skill in the art would have used known quality control methods to minimize defects or blemishes in the surface of the covered paper product of SHIH ‘234 in order to present an attractive visual and aesthetic appearance.
 	Regarding claim 20, one of ordinary skill in the art would have selected the thickness of the cover layer or facer material (e.g., more than 2 microns, etc.) on the surface of the reinforced paper product of SHIH ‘234 in order to obtain the performance properties (e.g., flexibility, stiffness, durability, tensile strength, tear resistance, etc.) required for specific applications -- e.g., thinner cover layers with greater flexibility which can conform more readily to curved surfaces, etc.; thicker cover layers with better flatness and/or stiffness for flat surfaces and/or better durability and/or better structural strength; etc.)
 	Regarding claim 21, one of ordinary skill in the art would have selected the thickness of the reinforced paper product of SHIH ‘234 in order to obtain the performance properties (e.g., flexibility, stiffness, durability, tensile strength, impact resistance, etc.) required for specific applications -- e.g., thinner paper product layers with greater flexibility which can conform more readily to curved surfaces, etc.; thicker paper product layers with better flatness and/or stiffness for flat surfaces and/or better durability and/or better structure strength; etc.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	SHIH (US 2005/0263234), in view of UNVERICHT ET AL (US 2016/0152015), and in view of YONEMURA ET AL (US 4,215,168), and in view of DEWILDT ET AL (US 2009/0113831), and in view of LUBKER, II ET AL (US 2007/0234667),
		as applied to claim 1,
 	and further in view of OHTSUKA ET AL (US 5,973,056).
 	UNVERICHT ET AL ‘015 further discloses that it is well known in the art use polyolefin-based hot melt adhesive to bond (i.e., couple) a covering layer to a substrate for building or structural materials. (paragraph 0030-0031, etc.) 
	OHTSUKA ET AL ‘056 discloses that it is well known in the art to incorporate polyolefin base polymer(s) (e.g., high density polyethylene (HDPE), low density polyethylene (LDPE), etc.) as components in hot melt adhesives (e.g., for bonding paper materials, etc.). (line 12-26, col. 1; line 63, col. 5 to line 8, col. 6; etc.)
 	Regarding claims 8-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known hot melt adhesive containing HDPE and/or LDPE base polymers as suggested by OHTSUKA ET AL ‘056 to strongly bond a cover layer or facer material (e.g., as suggested by UNVERICHT ET AL ‘015 and YONEMURA ET AL ‘168 and DEWILDT ET AL ‘831) to the surface of the reinforced paper product of SHIH ‘234 in order to provide the reinforced paper product of SHIH ‘234 with additional functionality (e.g., attractive aesthetic appearance; decorative effects; thermal insulative properties; electromagnetic shielding; improved durability; barrier properties; etc.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	CAPAUL (USA 4,040,213) disclose panels with adhesively bonded cover or facing layers.
 	DEZIEL ET AL (US 4,821,359) and BANDREMER (US 3,615,982) disclose composite paper materials comprising multiple layers of chipboard bonded together using polyvinyl alcohol adhesive.
 	BRUGEL ET AL (US 4,434,261) and GODFREY (US 5,763,516) and CN 103571387 and CN 1096795631 disclose hot melt adhesive containing LDPE and/or HDPE.
 	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787